DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 09/10/2019 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 05/04/2020.  The information disclosed therein was considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations in line 7, “in a group of memory blocks”, it is unclear if these blocks are different than the plurality of memory blocks cited in line 2.  According to figure 1, the array 10 comprising the plurality of memory blocks 100a and 100b, however, it is unclear where the group of memory blocks (new memory blocks” as cited in line are? Please make any required analogous changes in the dependent claims. Claims 2-4 are rejected because of their dependency to the rejected base claim 1.
Regarding claim 5, the limitations in line 7, “in a group of memory blocks”, it is unclear if these blocks are different than the plurality of memory blocks cited in line 2.  According to figure 1, the array 10 comprising the plurality of memory blocks 100a and 100b, however, it is unclear where the group of memory blocks (new memory blocks” as cited in line are? Please make any required analogous changes in the dependent claims. Claims 6-9 are rejected because of their dependency to the rejected base claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US20160005463) in view of Kathawala et al (US8995198).

Regarding claim 10, Park discloses a memory device comprising: a plurality of bit lines(FIG 9; 200 UBLs); a group of memory blocks coupled to the plurality of bit lines (FIG 9; blocks e.g., 3 blocks the memory cells connected in series), each memory block comprising a plurality of columns of memory cells (FIG 3; resistive with diode in series with others e.g., columns)  and block selecting switches respectively coupled to the plurality of columns of memory cell (FIG 9; [0116] and claim 16 discloses having switch blocks 260 controlled by a switch control signal (ctrl_SWx), each column of memory cells being coupled to a corresponding bit line(FIG 9; each memory columns in series coupled to corresponding UBL)93; and a controller coupled to the group of memory blocks (FIG 9; [0116] control logic), and configured to select, upon completion of a power-up sequence, the block selecting switches (FIG 9; e.g., first switching block is controlled by a first switch control signal ctrl_SWx from the control logic).  
 However, Park does not discloses to detect if a current leakage of corresponding columns in a group of memory blocks is greater than a predetermined level.
In the same field of endeavor, Kathawala to detect if a current leakage of corresponding columns in a group of memory blocks is greater than a predetermined level (FIG 5; col 9, lines 16- 35 disclose STEP 502 measuring a leakage current of the columns of array 102, wherein if the leakage current for any the columns is above threshold then step 500 continues to step 512).  
Park and Kathawala are analogous art because they are all directed to a memory device with a leakage current, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Park to include Kathawala because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Kathawala (detecting leakage of columns in group of memory blocks) in the teachings Park for the benefits avoiding current leakage that reduces reliability during programming. (Col 1, lines 40-48 Kathawala). 
 Claim 18, the combination of Park in view of Kathawala discloses, wherein the memory device is a NOR-type flash memory (Kathawala FIG 1; col 3, lines 34-37 discloses NOR-type flash memory). 

Claims 11-18 are rejected because of their dependency to the rejected base claim 10.


Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, 
Lee et al (US20120195123) discloses a memory device comprising: a plurality of bit lines(FIG 3; 200 LBL0-LBLn); a group of memory blocks coupled to the plurality of bit lines (FIG 4; blocks e.g., 4 blocks the memory cells connected in series), each memory block comprising a plurality of columns of memory cells (FIG 3; M0-M1s)  .
Pan et al (US6370065 FIG 1; col 5, lines 38- 56 discloses over erasure and correcting according to APDEV test e.g., current leakage is less than a predetermined threshold  and  if they are greater, APDE applied voltage pluses to the bit line until the current leakage is less than the threshold value). 
Chen et al (US20110188308 FIG 4; [0031] discloses STEP 404 having bit line leakage larger than  a second predetermined current, unit 206 comprising switching element 207 selecting a half of the bit lines during the successive period of the over-erase correction). 

Romanovskyy et al (US20150029794; FIG 4; [0004] & [0030] discloses leakage current in the reference columns with switch MS coupling the reference column to another reference columns). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827